Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species XXXIII (Figure 32) in the reply filed on 7/11/2022 is acknowledged.
Claims 1-20 are being treated on the merits. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerr (US 2019/0350305).
Regarding Claim 1, Kerr discloses a shoe (Figures 2A-3B) comprising: a sole (42); an upper (30, 33, 32) that is attached to the sole and configured to fit around the foot of a user (Para. 77), the upper having a medial side and a lateral side that fit around the medial and lateral side of the foot respectively (Figures 2A-3A); a strap or panel (21) having a proximal end that is attached to the shoe on the medial side or the lateral side of the shoe (Figures 2A-3B), the strap having a distal end that extends toward an opposite side of the shoe (end on which tensioning member is located, 24); a tension member (23) that is guided or directed about a path along the shoe (Figures 2B & 3B); and a tightening mechanism (29) that is operable with the tension member to effect tensioning of the tension member upon operation of the tightening mechanism (Para. 74 & 97); wherein the strap or panel includes a first guide (24A, see annotated Figure 2A below) and a second guide (24B, see annotated Figure 2B below) and wherein the tension member is routed through both the first guide and the second guide of the strap or panel (Figures 2A-3B).  
Regarding Claim 2, Kerr discloses the path of the tension member is positioned on either the medial or lateral side of the shoe so that the tension member is positioned along the medial or lateral side of the shoe without being positioned atop the shoe (Figures 2A-3B).  
Regarding Claim 3, Kerr discloses the tightening mechanism is positioned on the medial or lateral side of the shoe adjacent to the path of the tension member (Figures 2A-3B).  
Regarding Claim 4, Kerr discloses the first guide is attached to the strap or panel so that the first guide is positioned proximally of the second guide on the strap or panel (see annotated Figure 2B below).   
Regarding Claim 5, Kerr discloses the second guide is attached to the strap or panel so that the second guide extends distally of a distal end of the strap or panel (Figure 2B).   
Regarding Claim 6, Kerr discloses the first guide is configured so that the tension member exits from opposing sides of the first guide and forms a first angle (1st, see annotated Figure 2B below); the second guide is configured so that the tension member exits from opposing sides of the second guide and forms a second angle(2nd, see annotated Figure 2B below); and the first angle is greater than the second angle (see annotated Figure 2B below).   
Regarding Claim 7, Kerr discloses the strap or panel is a first strap and wherein the shoe includes a plurality of straps (Figures 2A-3B, 26, 22, 34, 40).   
Regarding Claim 8, Kerr discloses the shoe includes three straps and wherein the first strap is a middle strap (Figures 2A-3B, 21, 26, 22, 34, 40).  
Regarding Claim 9, Kerr discloses a shoe (Figures 2A-3B) comprising: a sole (42); an upper (30, 32, 33) that is attached to the sole; a first strap or panel (21) that is attached to the shoe; a second strap or panel that is attached to the shoe (26); a tension member (23) that is guided or directed about a path along the shoe (Figures 2B & 3B) and that is coupled with the first strap or panel and the second strap or panel (Figures 2A-3B); and a tightening mechanism (29) that is operable with the tension member to effect tensioning of the tension member upon operation of the tightening mechanism (Para. 74 & 97); wherein the first strap or panel includes a first guide and a second guide (24A & 24B, see annotated Figure 2B below) and wherein the tension member is routed through both the first guide and the second guide of the first strap or panel (Figures 2A-3B).  
Regarding Claim 10, Kerr discloses the first guide is attached to the first strap or panel so that the first guide is positioned proximally of the second guide on the first strap or panel (see annotated Figure 2B below).  
Regarding Claim 11, Kerr discloses the second guide is attached to the first strap or panel so that the second guide extends distally of a distal end of the first strap or panel (Figure 2B).  
Regarding Claim 12, Kerr discloses the first guide is configured so that the tension member exits from opposing sides of the first guide and forms a first angle (1st, see annotated Figure 2B below); the second guide is configured so that the tension member exits from opposing sides of the second guide and forms a second angle (2nd, see annotated Figure 2B below); and the first angle is greater than the second angle (see annotated Figure 2B below).   
Regarding Claim 13, Kerr discloses the shoe includes a third strap or panel (Figures 2A-3B, 21, 22, 26, 34, 40).  
Regarding Claim 14, Kerr discloses a strap or panel for use in tightening a shoe (Figures 2A-3B), the strap or panel comprising: a proximal end that is attachable to a first side of the shoe (Figure 2A);; a distal end that extends toward an opposite side of the shoe when the strap or panel is attached to the shoe (end on which tensioning member is located, 24); a first guide (24A, see annotated Figure 2B below) through which a tension member (23) is insertable, the first guide being configured to route or direct the tension member along a first path about the shoe (Figures 2A-3B); and a second guide (24B, see annotated Figure 2B below) through which the tension member is insertable (Figures 2B & 3B), the second guide being configured to route or direct the tension member along a second path about the shoe (Figures 2A-3B); wherein the first path is different than the second path (Figures 2A-3B).  
Regarding Claim 15, Kerr discloses the first guide is formed from a strip of material that is folded to form a loop through which the tension member is insertable (Figures 2B & 3B, Para. 85).  
Regarding Claim 16, Kerr discloses the second guide is formed from a strip of material that is folded to form a loop through which the tension member is insertable (Figures 2B & 3B, Para. 85).  
Regarding Claim 17, Kerr discloses the first guide is attached to the strap or panel so that the first guide is positioned proximally of the second guide on the strap or panel (see annotated Figure 2B below).  
Regarding Claim 18, Kerr discloses the second guide is attached to the strap or panel so that the second guide extends distally of a distal end of the strap or panel (Figure 2B).   
Regarding Claim 19, Kerr discloses the first guide is configured so that when attached to the shoe, the tension member exits from opposing sides of the first guide and forms a first angle (1st, see annotated Figure 2B below); the second guide is configured so that the tension member exits from opposing sides of the second guide and forms a second angle; and the first angle is greater than the second angle (2nd, see annotated Figure 2B below).   
Regarding Claim 20, Kerr discloses a middle portion of the first guide is covered by material of the strap or panel (Figure 3B).


    PNG
    media_image1.png
    429
    505
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732